Citation Nr: 0911748	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  00-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by low back pain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability 
manifested by pain in the knees, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for tendonitis of the 
shoulders, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for epicondylitis of 
the elbows, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a disability 
manifested by insomnia and lack of energy, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a disability 
manifested by memory loss, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a disability 
manifested by a persistent cough, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

9.  Entitlement to service connection for a disability 
manifested by the build-up of mucus in the nasal passage and 
throat, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to 
February 1983 and from November 1990 to May 1991, with 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  He also had service in the United 
States Marine Corp Reserves prior to his first period of 
active service, between his two periods of active service, 
and subsequent to his second period of active service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which, in pertinent part, denied the above claims.

This matter was previously before the Board in July 2001 and 
April 2004, at which time it was remanded for additional 
development.  The case as returned to the Board in June 2006 
wherein the aforestated claims were denied.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2008 Joint Motion 
For Remand, the parties (Veteran and VA Secretary) asked the 
Court to vacate the Board decision and remand the case.  In a 
March 2008 Order, the Court granted the motion.  The case is 
now before the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claims at 
this time would be premature.  Pursuant to the March 2008 
Joint Motion For Remand, and upon preliminary review of the 
record, remand is required for further development prior to 
final appellate review with respect to the following claims:  
Service connection for a disability manifested by low back 
pain; a disability manifested by pain in the knees; 
tendonitis of the shoulders; epicondylitis of the elbows; a 
disability manifested by insomnia and lack of energy; a 
disability manifested by memory loss; a disability manifested 
by a persistent cough; headaches; and a disability manifested 
by the build-up of mucus in the nasal passage and throat; 
each to include as a qualifying chronic disability under 38 
C.F.R. § 3.317. 

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).  In 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2008).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi- symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Veteran maintains that he has a disability manifested by 
low back pain;  a disability manifested by pain in the knees; 
tendonitis of the shoulders; epicondylitis of the elbows; a 
disability manifested by insomnia and lack of energy; a 
disability manifested by memory loss; a disability manifested 
by a persistent cough; headaches; and a disability manifested 
by the build-up of mucus in the nasal passage and throat, 
each stemming from an undiagnosed condition attributable to 
his active service in the Persian Gulf.

While the Veteran was provided with VA examinations in July 
1996 and August 1998, the examination reports appear to have 
been inadequate as they did not ascertain whether the 
conditions for which the Veteran seeks service connection are 
at least as likely as not etiologically related to service, 
or whether any of the Veteran's claimed disorders constitute 
a qualifying chronic disability under 38 C.F.R. § 3.317.  As 
such, a comprehensive VA examination and opinion is required 
in this case.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2008).

Additionally, review of his claims file reveals that VA 
outpatient treatment records subsequent to October 2005 have 
not been associated with the evidence of record.  As this 
matter is being remanded as set forth above, efforts should 
be undertaken to associate any additional VA outpatient 
treatment records of the Veteran with his claims file.  VA 
has a duty to make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's complete VA medical 
records dated since October 2005.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the etiology of the asserted 
disability manifested by low back pain; 
disability manifested by pain in the 
knees; tendonitis of the shoulders; 
epicondylitis of the elbows; disability 
manifested by insomnia and lack of energy; 
disability manifested by memory loss; 
disability manifested by a persistent 
cough; headaches; and disability 
manifested by the build-up of mucus in the 
nasal passage and throat; found to be 
present on examination.  A complete 
history of each claimed disorder should be 
obtained from the Veteran.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination. The examiner should indicate 
in the report that the claims file was 
reviewed.

All indicated tests should be performed 
and all clinical findings should be 
reported in detail.  The examiner is 
requested to provide an opinion as to 
whether the Veteran has any of the 
asserted disabilities.  An opinion should 
be provided as to the nature, date of 
onset, and etiology of each of the 
Veteran's asserted disabilities found on 
examination.

The examiner should state whether any 
current 
disability manifested by low back pain; 
disability manifested by pain in the 
knees; tendonitis of the shoulders; 
epicondylitis of the elbows; disability 
manifested by insomnia and lack of energy; 
disability manifested by memory loss; 
disability manifested by a persistent 
cough; headaches; and disability 
manifested by the build-up of mucus in the 
nasal passage and throat found on 
examination had its onset during active 
service or is related to any in-service 
disease or injury.

The examiner must also indicate whether 
the Veteran has any such manifestations 
that by history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis or diagnoses.  
If the manifestations are attributable to 
a known clinical diagnosis, the examiner 
must state whether it is at least as 
likely as not that the diagnosed condition 
is related to or had its onset in service.

It is requested that the examiner consider 
and reconcile any conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions.  
The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




